DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 5/27/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Nakata (US 2021/0144299 A1).
Consider claim 1, Lin teaches an apparatus comprising: one or more covers having at least a first opening and a second opening (11 and 12 of [0034] and Fig. 2); a first lens mounted in the first opening and having a first field of view (FOV) centered at a first axis having a first orientation (The first camera module 10 and the second camera module 20 each have a lens 2 screwed together with a sleeve 21. The focus of the first camera module 10 and the second camera module 20 can be adjusted by rotating the corresponding lens 2 in relative to the corresponding sleeve 21. The first camera module 10 and second camera module 20 also comprise the first substrate 3 and the second substrate 4 respectively. The second substrate 4 is an L-shaped substrate, so there is a staggered distance between the first and second camera modules (it will be explained later in detail). The first substrate 3 and the second substrate 4 are fixed on the circuit board 101 by a welding connection or a glue connection.  In FIG. 3, which is a top view of a panoramic camera module of the 360-degree panoramic camera device 1 of FIG. 2, in which a first bottom 100 of the first camera module 10 and a second bottom 200 of the second camera module 20 are shown. The first bottom 100 is fixed on the first substrate 3, and the second bottom 200 is fixed on the second substrate 4, which can be achieved by a welding connection or a glue connection. The first substrate 3 is aligned with the circuit board 101, and the second substrate 4 is spaced a distance apart from the circuit board 101. Preferably, the panoramic camera module 13 also comprises two flexible circuit boards 102 for connecting the first camera module 10 and the second camera module 20 with the circuit board 101. Optical signals acquired from the first camera module 10 and the second camera module 20 (i.e., images acquired from two lens modules) are ; a second lens mounted in the second opening and having a second FOV centered at a second axis having a second orientation different from the first orientation (The first camera module 10 and the second camera module 20 each have a lens 2 screwed together with a sleeve 21. The focus of the first camera module 10 and the second camera module 20 can be adjusted by rotating the corresponding lens 2 in relative to the corresponding sleeve 21. The first camera module 10 and second camera module 20 also comprise the first substrate 3 and the second substrate 4 respectively. The second substrate 4 is an L-shaped substrate, so there is a staggered distance between the first and second camera modules (it will be explained later in detail). The first substrate 3 and the second substrate 4 are fixed on the circuit board 101 by a welding connection or a glue connection.  In FIG. 3, which is a top view of a panoramic camera module of the 360-degree panoramic camera device 1 of FIG. 2, in which a first bottom 100 of the first camera module 10 and a second bottom 200 of the second camera module 20 are shown. The first bottom 100 is fixed on the first substrate 3, and the second bottom 200 is fixed on the second substrate 4, which can be achieved by a welding connection or a glue connection. The first substrate 3 is aligned with the circuit board 101, and the second substrate 4 is spaced a distance apart from the circuit board 101. Preferably, the panoramic camera module 13 also comprises two flexible circuit boards 102 for connecting the first camera module 10 and the second camera module 20 with the circuit board 101. Optical signals acquired from the first camera module 10 and the second camera module 20 (i.e., images acquired from two lens modules) are 
However, Lin does not explicitly teach a first image sensor housed within the one or more covers and configured to detect light via the first lens; and a second image sensor housed within the one or more covers and configured to detect light via the second lens, wherein the first image sensor and the second image sensor are configured to provide, based on the detected light, image data of a combined FOV larger than each of the first FOV and the second FOV.
Nakata teaches a first image sensor housed within the one or more covers and configured to detect light via the first lens ([0065] and [0074] –  [0080]); and a second image sensor housed within the one or more covers and configured to detect light via the second lens ([0065] and [0074] –  [0080]), wherein the first image sensor and the second image sensor are configured to provide, based on the detected light, image data of a combined FOV larger than each of the first FOV and the second FOV ([0065] and [0074] –  [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of forming image sensors on a single substrate because such incorporation would help reduce variation in properties between the imaging devices and misalignment thereof.  [0077].
Consider claim 2, Nakata teaches the apparatus, further comprising a support structure having a first surface perpendicular to the first axis and a second surface perpendicular to the second axis ([0051] and Fig. 5 – Fig. 6); wherein the first image sensor is formed on the first surface ([0051] and Fig. 5 – Fig. 6); and wherein the second image sensor is formed on the second surface ([0051] and Fig. 5 – Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of forming image sensors on a single substrate because such incorporation would help reduce variation in properties between the imaging devices and misalignment thereof.  [0077].
Consider claim 3, Nakata teaches the apparatus, further comprising a first circuit board on which the first image sensor and the second image sensor are formed ([0053] – [0061]), wherein the first circuit board is bonded with the first surface and the second surface of the support structure ([0053] – [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of forming image sensors on a single substrate because such incorporation would help reduce variation in properties between the imaging devices and misalignment thereof.  [0077].
Consider claim 15, Nakata teaches the apparatus, further comprising an illuminator configured to emit the light ([0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of forming image sensors on a single substrate because such incorporation would help .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Nakata (US 2021/0144299 A1) and Puhakka et al. (US 2008/0093560 A1).
Consider claim 4, the combination of Lin and Nakata teaches all the limitations in claim 3 but does not explicitly teach the first circuit board is bonded with the first surface and the second surface of the support structure with an epoxy material.
Puhakka teaches the first circuit board is bonded with the first surface and the second surface of the support structure with an epoxy material ([0079] and [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using an epoxy material to bond circuit board to a support structure because such incorporation would achieve mechanical connection between circuit board and a support structure without bump bonding.  [0078].
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.